Title: To George Washington from John Jay, 8 August 1779
From: Jay, John
To: Washington, George


        
          Sir,
          Philadelphia 8th Augt 1779
        
        Herewith enclosed is a copy of a Letter from Coll Simmes respecting leave of Absence—Congress refer This Request to Your Excellency—The Colonel will be The Bearer of this Letter, & will more fully explain the reason of his applying to Congress in the first Instance. I have the honor to be With great Respect & Esteem Your Excellency’s Most Obedt Servant.
      